Title: C. W. F. Dumas to John Adams: A Translation, 1 November 1780
From: Dumas, Charles William Frederic
To: Adams, John


      The Hague, 1 November 1780
      Although I have had the honor to write to you since the favor of your letter of the 4th, I now realize that I did not adequately answer it. I have been unable to procure a copy of the dispatch from St. Petersburg because the plenipotentiaries insisted that it not be distributed. But, in substance, it contains
      1. A convention proposed by the Empress of Russia whereby, with the five known articles between the Northern Courts, this princess in two or three additional articles, without formally guaranteeing anything to this Republic, nevertheless assures it assistance in case it is attacked as a consequence of the said convention.
      2. The British envoy to St. Petersburg has declared to the Empress that Great Britain will respect the navigation of the armed neutrality as long as this Republic is excluded.
      3. The Prussian envoy has assured them that his Master, the King, will accede to the armed neutrality.
      4. An article, separate from the convention, states that once the armed neutrality is in full operation, it will be able to pursue peace by offering to mediate between the belligerent powers.
      Nevertheless, a congress has not yet been formed at St. Petersburg, but it is possible that one will be established once things have settled down; and in that case it will certainly be necessary that there be, as you stated, an American minister present during deliberations for a general peace, that is to say, between the old and the new world. But I repeat, there still is no congress in Petersburg and so far the possibility has not even been men­tioned. I had only suggested, in the letter to which you replied, that there exists a definite consensus (or an understanding) between the foreign ministers (except that of England) and the cabinet at St. Petersburg, to achieve the Empress’s great objective, which is to free all the seas from the pretensions of any power that would unilaterally dominate them and thereby disrupt the navigation of neutral nations in time of war.
      I will learn with great pleasure, sir, that you enjoy perfect health, and hope to see it myself when the Assembly of Holland adjourns, which it is likely to do in a few days.
      Besides, you will have already heard of the resolution taken by the Province of Holland to accede to this neutrality. The problem now is to have the other six adopt the same resolution. Two or three have already done so. But it is necessary that the others also agree, otherwise, nothing can be done.
      I am, sir, with great respect, your very humble and very obedient servant,
      
       Dumas
      
      
       If you have any information concerning the state of Mr. Laurens since his imprisonment in the Tower, please let me know. Americanus sum, nec
         quidquam Americani a me alienum puto. Patior cum illis ita ut olim gavisurus cum iisdem.
      
     